

117 S1547 IS: Ivory Tower Tax Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1547IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to apply a 1 percent excise tax on large endowments of certain private colleges and universities, to require that such institutions distribute at least 5 percent of large endowments in each taxable year, and for other purposes.1.Short titleThis Act may be cited as the Ivory Tower Tax Act of 2021.2.Excise tax on certain large private college and university endowments(a)In generalSubchapter H of chapter 42 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:4969.Excise tax on certain large private college and university endowments(a)Tax imposedThere is hereby imposed on each specified applicable educational institution for the taxable year a tax equal to 1 percent of the aggregate fair market value of the assets of the institution at the end of the preceding taxable year.(b)Specified applicable educational institutionFor purposes of this subchapter, the term specified applicable educational institution means any applicable educational institution, other than an institution which is religious in nature, the aggregate fair market value of the assets of which at the end of the preceding taxable year (other than those assets which are used directly in carrying out the institution's exempt purpose) is at least $2,500,000,000.(c)Other termsFor purposes of this section—(1)AssetsThe rules of section 4968(d) shall apply.(2)StudentThe rules of section 4968(b)(2) shall apply..(b)Clerical amendmentThe table of sections for subchapter H of chapter 42 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 4969. Excise tax on certain large private college and university endowments..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.3.Failure to distribute endowment assets(a)In generalSubchapter H of chapter 42 of the Internal Revenue Code of 1986, as amended by section 2, is further amended by adding at the end the following new section:4970.Failure to distribute endowment assets(a)Tax imposedThere is hereby imposed on the undistributed excess endowment amount of each specified applicable educational institution for the taxable year, which has not been distributed before the first day of the second (or any succeeding) taxable year following such taxable year (if such first day falls within the taxable period), a tax equal to 30 percent of such undistributed excess endowment amount remaining undistributed at the beginning of such second (or succeeding) taxable year. The tax imposed by this section shall not apply to the undistributed excess endowment amount of a specified applicable educational institution to the extent that the foundation failed to distribute any amount solely because of an incorrect valuation of assets, if—(1)the failure to value the assets properly was not willful and was due to reasonable cause,(2)such amount is distributed as qualifying distributions by the institution during the allowable distribution period,(3)the institution notifies the Secretary that such amount has been distributed as qualifying distributions to correct such failure, and(4)such distribution is treated, by reason of subsection (e)(2), as made out of the undistributed income for the taxable year for which a tax would (except for this paragraph) have been imposed under this subsection. (b)Additional taxIn any case in which an initial tax is imposed under subsection (a) on the undistributed excess endowment amount of any specified applicable educational institution for any taxable year, if any portion of such amount remains undistributed at the close of the taxable period, there is hereby imposed a tax equal to 100 percent of the amount remaining undistributed at such time.(c)Undistributed excess endowment amountFor purposes of this section, the term undistributed excess endowment amount means, with respect to any specified applicable educational institution for any taxable year as of any time, the amount by which—(1)the distributable amount for such taxable year, exceeds(2)the qualifying distributions made before such time out of such distributable amount.(d)Distributable amountFor purposes of this section, the term distributable amount means, with respect to any specified applicable educational institution for any taxable year, an amount equal to 5 percent of the aggregate fair market value of the assets of the institution at the end of the preceding taxable year. The rules of section 4968(d) shall apply for purposes of this section.(e)Qualifying distributionsFor purposes of this section—(1)In generalThe term qualifying distribution has the meaning given such term in section 4942(g).(2)Other rulesThe rules of subsections (h) and (i) of section 4942 shall apply.(f)Taxable period; allowable distribution periodThe rules of paragraphs (1) and (2) of section 4942(j) shall apply for purposes of this section..(b)Clerical amendmentThe table of sections for subchapter H of chapter 42 of the Internal Revenue Code of 1986, as amended by section 2, is further amended by adding at the end the following new item:Sec. 4970. Failure to distribute endowment assets..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.4.Transfer of fundsThe Secretary of the Treasury (or such Secretary's delegate) shall from time to time transfer from the general fund of the Treasury to the Secretary of Labor amounts equal to the increase in revenues by reason of the enactment of sections 2 and 3, for the purpose of expanding opportunities relating to apprenticeship programs registered under the National Apprenticeship Act. Such funds shall be available until expended to carry out activities under such Act through grants, cooperative agreements, contracts and other arrangements, with States and other appropriate entities.